DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered. 
Status
This Office Action is in response to the remarks and amendments filed on 3/24/2021.  The objections to the drawings have been withdrawn. The objections to the claims have been withdrawn. The 35 USC 112 rejection have been withdrawn. Claims 1-17 remain pending for consideration on the merits.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 was filed after the mailing date of the final rejection on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 8 and 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "desired" in claim 9 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kells (US 4014178) in view of Goss et al (US 20170242573).
Regarding claim 1, Kells teaches a refrigerating device (10) for a recreational vehicle (A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to 
Kells teaches the invention as described above but fails to explicitly teach an input panel comprising a display and wherein the display depicts a plurality of items which correspond to a plurality of executable input methods to be triggered by a user via actuation of the input knob.
However, Goss teaches an input panel (7) comprising a display (8, 9) and wherein the display depicts a plurality of items (A-F, Fig. 2) which correspond to a plurality of executable input methods (operating concept, paragraphs 0027-0028) to be triggered by a user (rotating 7, paragraphs 0027-0028) via actuation of the input knob (paragraphs 0027-0028) to create an operating mechanism, a household appliance and a method for operating an operating mechanism in which a simple and clear operating concept is enabled using functionally differently configured elements of the operating mechanism.

Regarding claim 3, the combined teachings teach wherein the input panel is fixedly mounted to the housing (Figure 1 of Kells) of the refrigerating device.
Regarding claim 4, the combined teachings teach the first chamber is a freezer (12 Kells) and the second chamber is a refrigerator (11 of Kells).
Regarding claim 8, the combined teachings teach the input panel is at the same height as a space between the first door and the second door of the refrigerating device (Fig. 1 of Kells).
Regarding claim 9, the combined teachings teach the display being operably connected with the input knob such that triggering an input method (paragraphs 0008-0009 of Goss) is achieved by rotating the input knob (actuating the operating element, paragraphs 0008-0009 of Goss) to select at least one of the depicted items corresponding to the desired input method and by pressing the input knob to execute the input method corresponding to the selected depicted item (paragraphs 0008-0009, Figs. 2-3 of Goss).
Regarding claim 12, .
Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kells (US 4014178) in view of Goss et al (US 20170242573) and in further view of Willis (20150247668).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach wherein each item of the plurality of items depicted on the display corresponds to a specific executable input method selected from a list, including one of or a plurality of setting a refrigeration temperature (48 of Willis), setting the source of energy (42 of Willis), setting an alarm (70 of Willis), setting light settings or adjusting the volume (76 of Willis).
However, Willis teaches wherein each item of the plurality of items depicted on the display corresponds to a specific executable input method (paragraph 0025) selected from a list, including one of or a plurality of setting a refrigeration temperature (48), setting the source of energy (42), setting an alarm (70), setting light settings or adjusting the volume (76) to allow a user to efficiently control the fresh-food and freezer compartments.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerating device of the combined teachings to include a specific executable input method selected from a list, including one of or a plurality of setting a refrigeration temperature, setting the source of energy, setting an alarm, setting light settings or adjusting the volume b in view of the teachings of Willis to allow a user to efficiently control the fresh-food and freezer compartments. 
Regarding claim 11, .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kells in view of Goss and in further view Veltrop (US 2011/0252813).
Regarding claim 5, the combined teachings teach the invention as described above but fails to explicitly teach the second chamber is an oven.
However, Veltrop teaches the second chamber is an oven (50, heat compartments, paragraphs 0003, 0010) to provide a cabinet that can also optionally heat compartments.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerating device of the combined teachings to include the second chamber is an oven in view of the teachings of Veltrop to provide a cabinet that can also optionally heat compartments. 
Regarding claim 6, the combined teachings teach each item of the plurality of items depicted on the display corresponds to a specific executable input method, setting a heating temperature (compartment temperature control, paragraph 0020 of Veltrop)
Regarding claim 7, the combined teachings teach wherein the oven is a top chamber of the first and second chambers of the refrigerating device (A, Figure 2 of Veltrop).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kells in view of Goss and in further view of Dmytriw et al (US 2015/0193073).
Regarding claim 13, the combined teachings teach the invention as described above but fails to explicitly teach wherein the input panel forms an even surface and the input knob is the only protruding component on the input panel.
However, Dmytriw teaches wherein the input panel forms an even surface (Figure 1) and the input knob is the only protruding component on the input panel (Figure 1) to provide a knob 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerating device of the combined teachings to include the input panel forms a substantially even surface and the input knob is the only protruding component on the input panel in view of the teachings of Dmytriw to provide a knob system for appliances that does not suffer from mechanical wear and/or provide an ingress to the appliance for contaminants.
Regarding claim 14, the combined teachings teach wherein the input knob is the only controlling device on the input panel (Figure 1 of Dmytriw).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kells in view of Goss and in further view of Park (US 5675934)
Regarding claim 15, the combined teachings teach wherein the first door and the second door of the refrigerating device are each hinged at a left and right side of the chambers and each said door comprises at least one handle to access the chambers.
However, Park teaches the first door (2) and the second door (2) of the refrigerating device are each hinged at a left and right side of the chambers (Col. 4, lines 60-65) and each said door comprises at least one handle (unnumbered handles, Fig. 1) to access the chambers to provide a device capable of opening/closing a door at either side thereof which can be adopted in a thin thickness door and has a simple construction.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerating device of the combined teachings to include the first door and the second door of the refrigerating device are each hinged at a left and right side of the chambers and each said door comprises at least one handle to access the chambers in view of .
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kells in view of Goss, Willis and Veltrop and in further view of Cavada et al (US 20060157470).
Regarding claim 16, the combined teachings teach the invention as described above but fails to explicitly teach wherein the heating mode comprises top heat, bottom heat, circulating air, rotisserie grill or combinations thereof.  
However, Cavada teaches the heating mode comprises top heat (108), bottom heat (110), circulating air (convection is known the art, paragraph 0003), rotisserie grill (314) to provide better and more consistent results when cooking foods with cooking technologies using infrared heating.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerating device of the combined teachings to include the heating mode comprises top heat, bottom heat, circulating air, rotisserie grill or combinations thereof in view of the teachings of Cavada to provide better and more consistent results when cooking foods with cooking technologies using infrared heating. 
Regarding claim 17, the combined teachings teach the invention as described above but fails to explicitly teach wherein the various time settings comprise a starting time and a duration for the heating, and setting an alarm.
However, Goss teaches the various time settings comprise a starting time (time, paragraph 0030-0033, Figures 8a-8b) and a duration for the heating (time, paragraph 0030-0033, Figures 8a-8b), and setting an alarm (it well known for an alarm to indicated when cooking times 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerating device of the combined teachings to include the various time settings comprise a starting time and a duration for the heating, and setting an alarm in view of the teachings of Cavada to provide better and more consistent results when cooking foods with cooking technologies using infrared heating. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
CN1690627A teaches it is known to put a control panel with a knob on the front surface of a refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763